Citation Nr: 1637311	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-01 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right eye disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1958 to March 1960 and from November 1961 to November 1979.  The Veteran also had a period of active duty training from April 1957 to October 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded this matter in November 2014 and September 2015.

In his substantive appeal, the Veteran requested a Board hearing at a local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2009.  However, in July 2011, the Veteran indicated that he wished to withdraw his hearing request.  See VA Form 21-4138, Statement in Support of Claim, dated in July 2011.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay of final adjudication in this case, but concludes that this matter must again be remanded for further development.

In the September 2015 remand, the Board directed the AOJ to obtain VA treatment records from the VA Medical Center in Columbia, South Carolina, from October 2013 through the present.  The Board further directed that, if the updated VA treatment records did not document the Veteran's right eye cataract surgery that occurred in approximately December 2014, the AOJ should contact the Veteran to identify private records pertaining to his right eye disabilities, to include the right eye cataract surgery.  Pursuant to the September 2015 remand, the AOJ obtained updated VA treatment records dating from October 2013 through October 2015.  A review of those records reveals that they do not include records pertaining to the Veteran's right eye cataract surgery.  Rather, they indicate that the Veteran was referred to an outside provider, Dr. A. Blake at Carolina Glaucoma & Vision Center, on a fee basis for ophthalmological care, to include surgical consideration.  They further indicate that records from Dr. Blake were scanned into Vista on multiple dates.  However, the records from Dr. Blake that were scanned into Vista are not of record.  Furthermore, there is no indication that the AOJ made appropriate efforts otherwise to obtain and associate with the record the private treatment records pertaining to the Veteran's right eye cataract surgery, as directed in the September 2015 remand.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  As the AOJ has not yet completed the actions directed in the September 2015 Board remand, the matter on appeal must be remanded.  On remand, the AOJ must attempt to associate with the record the documents from Dr. Blake that were scanned into Vista, as reflected in the VA treatment records.  See 38 C.F.R. § 3.159(c)(2).  If those documents are unavailable or appear to be incomplete, the AOJ must make reasonable efforts to obtain the relevant records from Dr. Blake and Carolina Glaucoma & Vision Center, and to associate them with the record.  See 38 C.F.R. § 3.159(c)(1).

In addition, in the September 2015 remand, the Board found that a February 2015 VA examination was inadequate because the examiner did not provide an opinion as to whether the Veteran's cataract of the right eye is either directly related to service or is secondary to a service-connected disability.  The Board also found that examiner only noted the Veteran's history of an in-service left eye injury and did not reference any of the treatment for right eye conditions shown in the service treatment records.  Specifically, the Board noted that the service treatment records reflect treatment for acute conjunctivitis (later diagnosed as iritis) from November to December 1963, a note of slight macular irregularity in the right eye in August 1967, a note of bilateral arcus senilis in April 1969, and a note of bilateral arcus in June 1971.  The Board now also notes that the service treatment records show treatment for cloudiness in both corneas and complaints of photophobia in October 1976.  Therefore, in the September 2015 remand, the Board directed the AOJ to obtain a VA addendum opinion from the VA examiner who conducted the February 2015 VA examination.

In the September 2015 remand, the Board directed that the examiner should provide an opinion as to whether the Veteran's current right eye disabilities may be directly related to his active service and whether the current right eye disabilities may be caused by or aggravated by the Veteran's service-connected disabilities.  The Board instructed, "the examiner should specifically consider and comment on the in-service treatment for and findings related to the right eye," as summarized in the body of that remand.  The Board further instructed, "The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail." (emphasis in original)

On remand, the AOJ referred the record to the examiner who conducted the February 2015 VA examination.  In February 2016, the examiner opined, "After review of previous exam, opinions and [service treatment records], I see no evidence that the Veteran's [primary open-angle glaucoma] and cataract are caused by or the result of or directly related to any injury, disease or event that occurred during active military service."  As to secondary service connection, the examiner repeated his opinions from the February 2015 VA examination and from a March 2015 VA addendum opinion, then added, "This is also the case for the cataract of the right eye."  The Board finds these opinions to be inadequate and not responsive to the September 2015 Board remand directives.  The examiner again discussed only the in-service left eye trauma and did not specifically discuss the in-service treatment for and findings related to the right eye, as summarized above.  In addition, he did not set forth "in detail" his medical reasons for rejecting the Veteran's theories of entitlement, as directed in the September 2015 remand.  Therefore, on remand a further VA addendum opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall, 11 Vet. App. at 271.  The addendum opinion should be obtained from a VA clinician other than the one who conducted the February 2015 VA examination and provided the March 2015 and February 2016 VA addendum opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record the private treatment records from Dr. A. Blake or any other treatment provider at Carolina Glaucoma & Vision Center that have been scanned to Vista, as reflected in the VA treatment records dating from October 2013 through October 2015.

2.  If the records from Carolina Glaucoma & Vision Center that were scanned to Vista are not available or appear incomplete, provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all treatment from private health care providers.  The letter accompanying the VA Form 21-4142 and VA Form 21-4142a should inform the Veteran that VA is particularly interested in records from Dr. A. Blake and any other treatment provider at Carolina Glaucoma & Vision Center for his right eye disabilities.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  Forward the record and a copy of this Remand to a VA clinician other than the one who conducted the February 2015 VA examination and provided the March 2015 and February 2016 VA addendum opinions.  The clinician selected must be qualified to provide the opinions requested below.

After reviewing the Veteran's record, specifically to include the VA treatment records and private treatment records relating to treatment for right eye glaucoma and cataract, please address the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right eye disabilities, diagnosed as glaucoma and cataract, are directly related to an injury, disease or event incurred during the Veteran's active service?  In rendering the requested opinion, the examiner should specifically consider and comment on the in-service treatment for and findings related to the right eye.  Specifically, as summarized above in the body of this Remand, the service treatment records show treatment for acute conjunctivitis (later diagnosed as iritis) from November to December 1963, a note of slight macular irregularity in the right eye in August 1967, a note of bilateral arcus senilis in April 1969, a note of bilateral arcus in June 1971, and treatment for cloudiness in both corneas and complaints of photophobia in October 1976.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right eye disabilities, diagnosed as glaucoma and cataract, are proximately due to or the result of any service-connected disability to include the Veteran's service-connected left eye disability, hypertension, coronary artery disease, and/or diabetes mellitus, type II?

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right eye disabilities, diagnosed as glaucoma and cataract, are aggravated by any service-connected disability to include the Veteran's service-connected left eye disability, hypertension, coronary artery disease, and/or diabetes mellitus, type II?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will result in a further remand by the Board.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

A complete rationale should be provided for any opinion given.

If aggravation of the right eye disorder by a service-connected disability is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred. 

The examiner should note that the Veteran's status-post cataract surgery is considered a disability for which service connection may be granted.  See 38 C.F.R. § 4.79, Diagnostic Code 6027.  Therefore, an opinion must be provided as to that disability even if the Veteran's right eye cataract resolved following the surgery performed in or around December 2014.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify what facts could not be determined and the evidence needed to determine those facts.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




